Citation Nr: 0631725	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In July 2006, the veteran was afforded a 
personal hearing before the undersigned.  A transcript of 
the hearing is of record.  While the record was held open 
for 60 days, no new evidence has been forthcoming.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered 
a fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in June 2003.  The 
letter, however, informed the veteran of the evidence 
required to establish a claim for increased rating for 
hearing loss, not service connection for hearing loss, which 
is currently before the Board.  

While a VCAA letter dated in July 2003 was also sent to the 
veteran, this letter informed the veteran of the evidence 
necessary to reopen a claim for hearing loss that was 
previously denied in March 2000 on the basis of failure to 
establish a well-grounded claim.  As the current appeal has 
been adjudicated as a de novo claim (implicitly applying 
VAOPGCPREC 3-2001 to this case), the Board finds that 
another VCAA letter ( for the issue of entitlement to 
service connection for bilateral hearing loss) should be 
sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
informing him about the information and 
evidence not of record that is necessary to 
substantiate his claim for entitlement to 
service connection for bilateral hearing 
loss; about the information and evidence that 
VA will seek to provide; about the 
information and evidence he is expected to 
provide; and request that he provide any 
evidence in his possession that pertains to 
the claim.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


